Per Curiam: County Prisoner contract for labor of. There was no theory upon which the convict could have been reqnired to labor twenty-four months- . . „ n , in satisfaction of a fine and costs amounting to $253.90, and the contract of the Sheriff with the defendant is therefore an unlawful attempt to deprive the convict of her liberty and for that reason is contrary to public policy and void. The question of the liability of Stanley, for the services of the convict during such’ time as she may have been lawfully-detained, is not presented or decided. Affirm.